ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Steven Hirsh for review of that portion of the February 21,1992 decision of the Minnesota State Board of Law Examiners denying his request that the Board, pursuant to Rule I B(6), Rules of the Board of Law Examiners, waive its requirement that, among other qualifications for admission to the practice of law, the applicant has graduated from a law school approved by the American Bar Association, Rule II A(3), be, and the same is, denied.
IT IS FURTHER ORDERED that the petition for review of that portion of the decision denying Hirsh’s alternative request that he be permitted to apply for a temporary license pursuant to Rule Y be, and the same is, granted for the limited *256purpose of modifying that decision of the Board to permit the application by Hirsh for the temporary license described in Rule V. Upon the applicant’s satisfaction of the criteria therefor, the license shall issue for the duration defined by Rule V D.